Citation Nr: 0405772	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-14 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for an anxiety disorder with headaches.

Entitlement to a disability rating in excess of 10 percent 
for right knee chondromalacia.

Entitlement to a disability rating in excess of 10 percent 
for left knee chondromalacia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
REMAND

The veteran had active duty from November 1975 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims, such as the instant ones, filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.  

The newly-defined duty to notify includes explicit 
notification of the VA's duty to assist the veteran and of 
his concomitant responsibilities in the development of his 
claims for increased disability ratings.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
such specific notice is required.  Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Review of the claims file reveals 
that the veteran has not yet been provided with this type of 
specific notice.

Increased ratings claims are generally considered to be 
"downstream" issues from the original grants of service 
connection.  Recently, the VA General Counsel promulgated an 
advisory opinion holding that separate notice of the VA's 
duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this 
case, he was not provided with the type of specific notice 
required by Quartuccio and Charles prior to the RO's grants 
of service connection in March 1978.  This lack of notice is 
not surprising since these grants were implemented prior to 
the passage of the VCAA and prior to the Court's holdings in 
Quartuccio and Charles.  In the absence of such prior notice, 
the Board interprets the General Counsel's opinion as 
requiring current notice as to the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claims for increased disability ratings 
prior to further adjudication of the veteran's appeals.

After the veteran's claims file was transferred to the Board, 
the veteran provided copies of additional medical records to 
the RO.  In accordance with established procedure, the RO 
forwarded the records to the Board.  Review of the newly-
submitted medical records indicates that they do not bear 
directly upon the issues on appeal.  However, in the note 
accompanying the records, the veteran indicated that he 
receives medical treatment from a primary care physician.  
Because the claims file does not currently contain any 
records reflecting primary care treatment, and because 
records from a primary care physician are likely to contain 
information pertinent to the increased rating claims on 
appeal, a remand to obtain these records is warranted.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who have treated the 
veteran for anxiety, headaches, and knee 
complaints since April 2002.  After 
securing any necessary release, the RO 
should obtain these records for inclusion 
in the claims file.

3.  After the development requested above 
has been completed, the RO should 
accomplish any additional necessary 
development and again review the record.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 




		
	Harvey Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


